DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) in the reply filed on November 24, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration.

Claim Objections
Claims 10, 13 and 17 objected to because of the following informalities: 
In claim 13, line 1, the term “polyacrylates-21” is misspelled. 
Claims 10 and 17 recite “a poly(stearyl acrylate) or poly(behenyl acrylate) homopolymers, a poly(stearyl acrylate) homopolymers”.  The limitation “poly(stearyl acrylate)” appears to be unnecessarily repetitive. 
 Appropriate corrections are required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Spaulding (EP 2252253 B1, published on May 1, 2013) as evidenced by Croda (“Span and Tween”, August 2010), or, in the alternative, under 35 U.S.C. 103 as obvious over Spaulding in view of Croda. 
Spaulding discloses an emulsion comprising a) preservatives 0.2-1.5 wt % (antioxidant) ; b)  styrene/acrylates copolymer 5 wt % (SPF booster); c)   gellant 0.5-2 %, d) UV filters (31 wt % total); e) viscosity increasing agent 0-1 wt %; f) film formers 
The reference further teaches using acrylate-based polymers such as acrylates/C10-30 alkylacrylate crosspolymer to stabilize the emulsion.  See [0036].   The thickening agents are disclosed in paragraph [0024].   
Although Spaulding refers the emulsions in Table 1 as water-in-oil emulsions, it is noted that the emulsifier used in the formulation is Tween 60 polysorbate, which makes oil-in-water emulsions.  See Spaulding [0036]; Croda p. 3, Emulsification.   Furthermore the reference teaches that an oil in water emulsion is made by dispersing the oil phase into an aqueous solution composed primarily of water, which is what the method steps of paragraph [0036] discloses. See [0007].  
Alternatively, since the reference teaches how to make an oil-in-water emulsion and explicitly discloses that oil-in-water emulsions can be made according to the teachings of the references, doing so with appropriate emulsifiers such as Tween 60 would have been obvious.  
Regarding claims 3, 5 and 6, the in-vivo SPF of the invention can achieve up to about 85; styrene/acrylate copolymers are used as the SPF booster.  See [0016].  
Regarding claim 7, the reference teaches that Carbopol, which is an acrylate copolymer, is used to make sample A.  See [0036].  
Regarding claim 9, Example formulation A contains benzophenone-3, octocrylene (diphenylacrylate derivative), etc.  
Regarding claim 16, Table 4 of Spaulding discloses that Example A is “very water resistant”.  

Claim Rejections - 35 USC § 103


1.	Claims 4, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spaulding and Croda as applied to claims 1, 3, 5-9, 11, 12, 15 and 16 as above, and further in view of the teachings of the disclosure of Spaulding. 
Regarding claim 4, Spaulding teaches that vitamin E and its derivatives are used in sample A.  See [0032, 0036].  
Regarding claims 10 and 17, Spaulding teaches carbomers (C10-C30 alkyl (meth)acrylate homopolymers), polyacrylic acid, etc.  See [0022, 0024].
Regarding claim 13, the reference teaches that film formers/waterproofing agents suitable for the invention include PVP polymers, acrylates, etc. See [0031].


2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spaulding and Croda as applied to claims 1, 3, 5-9, 11, 12, 15 and 16 as above, and further in view of DiNardo et al. (“Dermatological and environmental toxicological impact of the sunscreen ingredient oxybenzone/benzophenone-3”, J Cosmet Dermatol. 2018;17:15-19) (“DiNardo” hereunder). 
Spaulding examples contain oxybenzone.  
DiNardo warns against using oxybenzone in sunscreen and reports that oxybenzone can produce contact and photocontact allergy reactions in human and a variety of toxic reactions in coral and fish such as reef bleaching and mortality.
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Spaulding and replace oxybenzone with alternative UV filters known in the art as motivated by DiNardo.  The skilled artisan would have been motivated to do so, as the latter suggests negative health and environmental effects such as contact allergy in human, coral bleaching and/or death and feminization of male fish. Since Spaulding discloses other organic sunscreens for use, the skilled artisan would have had a reasonable expectation of successfully producing a similarly effective and safer sunscreen by combining the teachings of the references. 

3.       Claim 14 is rejected under 35 U.S.C. 103 as obvious over Spaulding and Croda as applied to claims 1, 3, 5-9, 11, 12, 15 and 16 as above, and further in view of Evonik (“Tego Care 165”, Evonik Industries, April, 2008). 
Spaulding fails to teach the emulsifiers of instant claim 14. 
Evonik teaches that Tego Care 165, a combination of glyceryl stearate and PEG-100 stearate, is a nonionic surfactant useful to make an oil-in-water creams and lotions with pleasant application properties, excellent compatibility with active ingredients and heat and freeze stability. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Spaulding and use the glyceryl stearate/PEG-100 stearate emulsifier combination as motivated by Evonik.  The skilled artisan would have been motivated to do so, as the latter teaches that the emulsifier blend makes o/w emulsions with pleasant application properties and high heat and freeze stability.  Since Spaulding teaches making o/w emulsions, and Evonik teaches that the emulsifiers are compatible with active ingredients, the skilled artisan would have had a reasonable expectation of successfully producing a stable o/w emulsion with enhanced properties.  


4.	Claims 1, 4, 6-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fanizza et al. (US 20150306017 A1, published on October 29, 2015) (“Fanizza” hereunder).
Fanizza teaches an oil-in-water emulsion comprising one or more SPF boosters (1.25 % barium sulfate, 1.25 % nylon 6 and 0.625% silica) , acrylates/C10-30 alkyl acrylate crosspolymer 0.2 wt %, UV filters (benzophenone, etc), thickener (Carbopol 940) 0.25 %, emulsifiers (glyceryl stearate monoester, etc).  See Example 5; instant claims 1 b)-e) and g) and 6-11, 15 and 17.  The reference further teaches adding antioxidants in an amount ranging from about 0.001-10 wt % to protect the skin; examples of antioxidants include tocopherol, etc.  See [0047]. See instant claim 1 a) and 4. Fanizza further teaches adding one or more film formers such as acrylates, polyurethanes, silicone acrylates, etc in an amount ranging from 0.5 – 10 wt%.  See [0030-0034]; instant claims 1 f), 12 and 13.  
Given the teachings of the oil-in-water emulsion in Example 5 and of the additional components to make sunscreen formulations, incorporating to the example formulation the disclosed antioxidants and film formers as taught and suggested by the teachings in the same reference would have been obvious to one of ordinary skill in the art before the time of filing of the present application; the skilled artisan would have done so with a reasonable expectation of successfully producing a stable and enhanced sunscreen emulsion with skin protective properties and film forming properties. 
Regarding claim 16, Fanizza teaches that nylon particles and silica particles may be optionally treated to increase water repellency; thus using coated particles as SPF boosters as suggested would obviously render the composition water repellant and resistant.  See [0016].  

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fanizza as applied to claims 1, 4, 6-13 and 15-17 as above, and further in view of DiNardo.
Fanizza Example 5 contains oxybenzone, however, Fanizza also teaches other organic sunscreens that can be alternatively used.  Substituting art-recognized functionally equivalents for the known purposes is prima facie obvious.  See MPEP 2144.06, II.  Since the reference discloses functionally equivalent organic sunscreens other than oxybenzone substituting one for the other would have been prima facie obvious. 
Alternatively, DiNardo warns against using oxybenzone in sunscreen and reports that oxybenzone can produce contact and photocontact allergy reactions in human and a variety of toxic reactions in coral and fish such as reef bleaching and mortality.
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Fanizza and replace oxybenzone with alternative UV filters known in the art as motivated by DiNardo.  The skilled artisan would have been motivated to do so, as the latter suggests negative health and environmental effects such as contact allergy in human, coral bleaching and/or death and feminization of male fish. Since Fanizza discloses other organic sunscreens for use, the skilled artisan would have had a reasonable expectation of successfully producing a similarly effective and safer sunscreen by combining the teachings of the references. 

6.       Claim 14 is rejected under 35 U.S.C. 103 as obvious over Fanizza as applied to claims 1, 4, 6-13 and 15-17 as above, and further in view of Evonik.
Fanizza fails to teach the emulsifiers of instant claim 14. 
Evonik teaches that a combination of glyceryl stearate and PEG-100 stearate is a nonionic surfactant useful to make an oil-in-water creams and lotions with pleasant application properties, excellent compatibility with active ingredients and heat and freeze stability. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Fanizza and use glyceryl stearate/PEG-100 stearate as motivated by Evonik.  The skilled artisan would have been motivated to do so, as the latter teaches that the emulsifier blend makes o/w emulsions with pleasant application properties and high heat and freeze stability.  Since Spaulding teaches making o/w emulsions, and Evonik teaches that the emulsifiers are compatible with active ingredients, the skilled artisan would have had a reasonable expectation of successfully producing a stable o/w emulsion with enhanced properties.  



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617